    Case 4:19-cv-01359-MWB-MA Document 28 Filed 09/02/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EARL COTTON,                                  No. 4:19-CV-01359

           Plaintiff,                         (Judge Brann)

     v.

PETE DAMITER, et al.,

          Defendants.
                                ORDER

                           SEPTEMBER 2, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ motion to dismiss, Doc. 19, is GRANTED IN PART;

    2.    The motion is GRANTED as to the Eighth and Fourteenth Amendment
          claims;

    3.    The motion is GRANTED as to the First Amendment retaliation claims
          against Defendants O’Kane, Meintel, and Newberry;

    4.    The Clerk of Court is directed to DISMISS WITHOUT PREJUDICE
          Defendants O’Kane, Meintel, and Newberry; and

    5.    The motion is DENIED as to the First Amendment retaliation claims
          against Defendants Damiter and Weissinger.



                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge
